PER CURIAM:
After oral argument and review of the parties’ briefs and the record, the Court concludes that the Plaintiff-Appellant Richard R. Harp Excavation, Inc. (“Harp”) has not demonstrated reversible error (1) in the district court’s order, dated March 18, 2010, granting summary judgment in favor of the Defendant Federal Deposit Insurance Corporation (“FDIC”) (as Integrity Bank’s Receiver) on the Plaintiff-Appellant Harp’s lien priority claim against FDIC/Integrity or (2) in the district court’s order dated May 20, 2010 denying Plaintiff-Appellant Harp’s motion for reconsideration.1
AFFIRMED.

. The Court grants the Plaintiff-Appellant Harp's Motion to Take Judicial Notice.